United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1290
                                   ___________

Robert Davis,                        *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      *
                                     * [UNPUBLISHED]
            Appellee.                *
                                ___________

                             Submitted: November 19, 2004
                                Filed: December 1, 2004
                                 ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Robert Davis appeals the district court’s1 decision upholding the
Commissioner’s denial of supplemental security income benefits after a hearing
before an administrative law judge (ALJ) and after the Appeals Council denied
review. Having reviewed the record, we find that the Commissioner’s decision is
supported by substantial evidence on the record as a whole. See Hilkemeyer v.


      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Jerry
W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas.
Barnhart, 380 F.3d 441, 445 (8th Cir. 2004). In particular, the ALJ considered
Davis’s impairments in combination, made sufficient credibility findings, considered
the side effects of his medications, fully developed the record, adopted a hypothetical
posed to the vocational expert which included all of Davis’s limitations that were
supported by the record, and considered the disability findings of the Veteran’s
Administration in making his decision.

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-